DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The 112 6th paragraph claim interpretation has been made in record.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render obvious of modular blood platelet storage system in particular, the limitations: 
“wherein the circulating flow of temperature-regulated air has a first portion flowing from the temperature regulation unit to and through the base unit and a second portion flowing from the base unit to and through the temperature regulation unit; and wherein one of the first and second portions of the circulating flow of temperature-regulated air flows through the moveable compartment of each of the plurality of agitator units, and the other of the first and second portions of the circulating flow of temperature-regulated air flows through one or more separate air circulation passages so that the one of the first and second portions of the temperature-regulated air that flows through the one or more air circulation passages is separated from the other of the first and second portions of the temperature-regulated air that flows through the moveable compartment of each of the plurality of agitator units” as recited in claim 38. 
Applicant persuasively argues that the modified modular blood platelet storage system does not discloses the temperature regulated air flows separately through the separate air circulation passage and the plurality of agitator unit. Also, the prior art of record does not provide further teaching or motivation to modify the system of Dawes in order to arrive the claim invention. Therefore, claim 38 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763